                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     AMANDA GONZALEZ,
         Plaintiff,

           v.                                                 No. 3:19cv1736(MPS)

     NEW BEGINNINGS FOR LIFE, LLC,
          Defendant.


                             RULING ON MOTION TO DISMISS

       Plaintiff Amanda Gonzalez brings suit against her former employer, New Beginnings for

Life, LLC (“NBFL”), alleging claims of associational disability discrimination under the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. and interference and

retaliation under the Family Medical Leave Act ("FMLA"), 29 U.S.C. § 2601 et seq. ECF No. 1.

NBFL moves to dismiss Gonzalez's complaint under Fed. R. Civ. P. 12(b)(6). ECF No. 25. For

the reasons that follow, the motion to dismiss is GRANTED in part and DENIED in part.

I.     FACTUAL ALLEGATIONS

       The following facts are drawn from Gonzalez's complaint and accepted as true for the

purpose of this motion.

       NBFL operates a group home in Colchester, Connecticut. ECF No. 1 at ¶ 3. In April 2018,

NBFL hired Gonzalez as a Resident Assistant. Id. at ¶ 4. Gonzalez's son suffers from a number

of severe psychological disorders, including severe conduct disorder, impulse control disorder,

suicidal ideation, overtly sexualized childhood behavior, adjustment disorder, and oppositional

disorder. Id. at ¶ 5. In early May of 2019, Gonzalez learned that her son had sexually assaulted

his younger sister, Gonzalez's daughter. Id. at ¶ 6. As a result of this incident, Gonzalez's son was

committed for inpatient treatment at Natchaug Hospital. Id. at ¶ 7. Gonzalez notified Rebecca
Montgomery, NBFL's Assistant Director, about Gonzalez's son's psychological diagnoses and

hospitalization. Id. at ¶ 8. Thereafter, Montgomery and Gonzalez discussed treatment options for

Gonzalez's son and Montgomery recommended various treatment programs that Gonzalez's son

could be enrolled in after he was discharged from inpatient care. Id. at ¶ 9. Montgomery was well

aware of Gonzalez's son’s disabilities and Gonzalez's association with her son. Id. at ¶ 10.

       According to the psychologists and counselors at Natchaug Hospital, after his discharge,

Gonzalez's son would require active supervision twenty-four hours a day, seven days a week. Id.

at 11. In anticipation of her son's discharge from inpatient care, Gonzalez prepared an application

for FMLA leave and submitted it to NBFL. Id. at ¶ 12. The FMLA leave period was supposed to

be from May 5, 2019 through June 30, 2019. Id. at ¶ 13. However, the doctor who completed the

FMLA paperwork made a typographical error and inadvertently put June 30, 2019 as both the start

and end date of Gonzalez’s leave. Id.

       NBFL "notified Gonzalez of the discrepancy in her paperwork and asked her to submit

new paperwork, but also indicated that it knew the doctor had made a typographical error and

knew Gonzalez was seeking leave through June 30, 2019." Id. at ¶ 14. Gonzalez agreed to provide

corrected FMLA paperwork as soon as possible. Id. at ¶ 15. When Gonzalez contacted the

doctor’s office, she was informed that the doctor who had completed the FMLA paperwork had

recently gotten married. Id. at ¶ 16. The doctor was on an extended vacation for her honeymoon

and unable to complete new paperwork until she returned. Id. Gonzalez advised NBFL of this

situation and was told that she could submit the corrected paperwork when the doctor returned

from her honeymoon. Id. at ¶ 17.         Despite this assurance, NBFL terminated Gonzalez's

employment on June 19, 2019. Id. at ¶ 18.




                                                2
II.     LEGAL STANDARD

        In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the court must determine

whether the plaintiff has alleged “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

court accepts as true all of the complaint’s factual allegations when evaluating a motion to dismiss,

id., and “must draw all reasonable inferences in favor of the non-moving party,” Vietnam Ass’n

for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008). However,

“threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice” to survive a motion to dismiss. Mastafa v. Chevron Corp., 770 F.3d 170, 177 (2d

Cir. 2014).

III.    DISCUSSION

        A. Associational Disability Discrimination

        In count one, Gonzalez alleges that NBFL terminated her on the basis of her son's disability.

        The ADA prohibits, inter alia, “excluding or otherwise denying equal jobs or benefits to a

qualified individual because of the known disability of an individual with whom the qualified

individual is known to have a relationship or association.” 42 U.S.C. § 12112(b)(4). To state a

claim for associational discrimination under the ADA, a plaintiff must allege that "1) that she was

qualified for the job at the time of an adverse employment action; 2) that she was subjected to

adverse employment action; 3) that she was known at the time to have a relative or associate with

a disability; and 4) that the adverse employment action occurred under circumstances raising a

reasonable inference that the disability of the relative or associate was a determining factor in the



                                                    3
employer's decision." Graziadio v. Culinary Inst. of Am., 817 F.3d 415, 432 (2d Cir. 2016). As

to the fourth factor, the Second Circuit recognizes three circumstances that would give rise to such

an inference:

       1) “expense,” in which an employee suffers adverse action because of his
       association with a disabled individual covered by the employer's insurance, which
       the employer believes (rightly or wrongly) will be costly;
       2) “disability by association,” in which the employer fears that the employee may
       contract or is genetically predisposed to develop the disability of the person with
       whom he is associated; and
       3) “distraction,” in which the employer fears that the employee will be inattentive
       at work due to the disability of the disabled person.

Id.

       NBFL argues Gonzalez fails to state a claim because she has not alleged facts suggesting

that any of these three circumstances apply. ECF No. 26 at 5. In her opposition, Gonzalez makes

clear that she is alleging the distraction theory – that is, that NBFL terminated her employment

because it feared she would be distracted at work due to her son's disability. ECF No. 31-1 at 5-6.

       A plaintiff's burden to establish an initial prima facie case is “minimal and de minimis."

Kelleher v. Fred A. Cook, Inc., 939 F.3d 465, 468 (2d Cir. 2019). "[T]o state a claim, a plaintiff

must plausibly allege that the plaintiff . . . has at least minimal support for the proposition that the

employer was motivated by discriminatory intent.” Id. (quotation marks and citations omitted)

Gonzalez's allegations fall short of plausibly raising a reasonable inference that concern over

inattentiveness was a determining factor in her termination. The complaint alleges that Gonzalez

notified NBFL of her son's disability and her need to take FMLA leave as a result. ECF No. 1,

Count 1 at ¶¶ 10, 14 – 17. She alleges her FMLA paperwork contained a typographical error as to

the start date and even though NBFL was aware of the circumstances behind the error and had told

her she could provide the corrected paperwork when the doctor returned to the office, she was

denied leave and was terminated. Id. at ¶¶ 16 – 17. Even when these factual allegations are

                                                   4
accepted as true and all reasonable inferences are drawn in favor of the plaintiff, the complaint

does not suggest that NBFL thought Gonzalez would be distracted during the workday by her son's

disability.   Because Gonzalez has failed to allege sufficiently a causal nexus between her

association with her disabled son and the termination of her employment, the motion to dismiss

count one is granted.

        B. FMLA Interference

        In count two, Gonzalez alleges that NBFL interfered with her rights under the FMLA by

failing to grant her leave to which she was entitled and instead terminating her employment. ECF

No. 1, count 2 at ¶ 22.

        The FMLA provides that “[i]t shall be unlawful for any employer to interfere with, restrain,

or deny the exercise of or the attempt to exercise” an eligible employee's rights under the FMLA.

29 U.S.C. § 2615(a)(1). "[I]n an interference claim, the result must be that the employer denies

the employee benefits under the FMLA." Dighello v. Thurston Foods, Inc., 307 F. Supp. 3d 5, 22

(D. Conn. 2018).

        To state a prima facie case of interference with FMLA rights, a plaintiff must establish: "1)

that she is an eligible employee under the FMLA; 2) that the defendant is an employer as defined

by the FMLA; 3) that she was entitled to take leave under the FMLA; 4) that she gave notice to

the defendant of her intention to take leave; and 5) that she was denied benefits to which she was

entitled under the FMLA." Graziadio, 817 F.3d at 424.

        NBFL argues that Gonzalez fails to allege facts demonstrating that she was entitled to leave

under the FMLA. ECF No. 26 at 6. According to NBFL, Gonzalez's failure to provide it with a




                                                 5
certification with a corrected start date "deprived [her] of any rights under the FMLA." ECF No.

26 at 7.1

        "When an employee is eligible and requests leave under the FMLA, '[a]n employer may

require that [the] request ... be supported by a certification issued by the health care provider' of

the family member for whom the employee is caring." Porter v. Donahoe, 484 F. App'x 589, 590

(2d Cir. 2012) (quoting 29 U.S.C. § 2613(a)). The certification is sufficient if it provides the date

the serious health condition began, its probable duration, relevant medical facts, and an estimate

of the amount of time that such employee is needed to care for the employee's family member. 29

U.S.C. § 2613(b); 29 C.F.R. § 825.306. A certification is “incomplete” if “one or more of the

applicable entries have not been completed.” 29 C.F.R. § 825.305(c). A certification is

“insufficient” if the entries are completed, but “the information provided is vague, ambiguous, or

non-responsive.” Id. If an employee provides a certification that is incomplete or insufficient, the

employer shall advise the employee to that effect, and “shall state in writing what additional

information is necessary to make the certification complete and sufficient.” 29 C.F.R.

§ 825.305(c). The employer “must provide the employee with seven calendar days ... to cure any

such deficiency.” Id. “In all instances in which certification is requested, it is the employee’s

responsibility to provide the employer with complete and sufficient certification and failure to do

so may result in the denial of FMLA leave.” 29 C.F.R. § 825.306(e).

        Although the complaint is sparse, when the allegations are accepted as true and all

reasonable inferences drawn in Gonzalez's favor, she has plausibly alleged that she provided a

sufficient certification and therefore was entitled to leave under the FMLA. The complaint alleges



1
  NBFL asserts the same argument – that Gonzalez has not plausibly alleged that she is entitled to
FMLA leave - as to Gonzalez's FMLA retaliation claim in count 3. Since the analysis is the same,
I need only address the argument once.
                                                 6
that NBFL knew that Gonzalez sought leave to care for her son upon his discharge, knew that the

start date on the certification was a typographical error and told her she could submit corrected

paperwork later, and knew that Gonzalez was requesting leave through June 30, 2019. The

allegations support an inference that NBFL knew that Gonzalez sought to start her leave May 5,

2019, and, therefore, read as a whole, the complaint plausibly alleges that NBFL had an estimate

of the time she requested to care for her son as required by the statute. 29 U.S.C. § 2613(b)(4)(A).

As a result, the complaint states a claim for interference under the FMLA. The motion to dismiss

count 2 is denied.

       C. FMLA Retaliation

       In count 3, Gonzalez alleges a claim of FMLA retaliation.

       The FMLA provides that “[i]t shall be unlawful for any employer to discharge or in any

other manner discriminate against any individual for opposing any practice made unlawful by [the

FMLA].” 29 U.S.C. § 2615(a)(2). To establish a prima facie case of FMLA retaliation, "a plaintiff

must establish that (1) [she] exercised rights protected under the FMLA, (2) [she] was qualified

for [her] position, (3) [she] suffered an adverse employment action, and (4) the adverse

employment action occurred under circumstances giving rise to an inference of retaliatory intent.”

Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d 134, 147 (2d Cir. 2012) (quotation marks

omitted) (quoting Potenza v. City of New York, 365 F.3d 165, 168 (2d Cir. 2004)).

       NBFL argues that Gonzalez fails to plausibly allege that her termination occurred under

circumstances giving rise to an inference of retaliatory intent. ECF No. 26 at 9. NBFL contends

that "temporal relationship between the alleged protected activity and the alleged adverse

employment action, by itself, is not sufficient to demonstrate discriminatory motivation" and




                                                 7
points to Hewett v. Triple Point Tech., Inc., 171 F. Supp. 3d 10 (D. Conn. 2016) in support. Id.

But Hewett is distinguishable procedurally and factually.

        In Hewett, which was decided on summary judgment, the plaintiff failed to adduce any

evidence of retaliatory animus beyond the temporal proximity of her termination.2 Id. at 20. The

Court went on to apply the McDonnell Douglas burden shifting framework and concluded that the

employer had provided significant evidence that the plaintiff was terminated because of her poor

performance. Id. The Court next found that the plaintiff had failed to produce evidence from

which a reasonable jury could find that the defendant's legitimate business reason was pretextual.

Id. at 21.

        But on a motion to dismiss, as in this case, the plaintiff need only plausibly allege facts that

provide "at least minimal support for the proposition that the employer was motivated by

discriminatory intent." Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015). An

inference of retaliatory intent can be established when there is a basis to conclude that a “causal

connection exists between the plaintiff's protected activity and the adverse action taken by the

employer.” Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d 134, 152 (2d Cir. 2012) (citing

Mack v. Otis Elevator Co., 326 F.3d 116, 129 (2d Cir. 2003)). "This connection can be shown by

a close temporal proximity in time between the protected activity and the adverse employment

action." Wu Zhang v. Brookhaven Sci. Assocs., LLC, No. 18CV4987, 2019 WL 5537248, at *2

(E.D.N.Y. Oct. 25, 2019). See Kaytor v. Elec. Boat Corp., 609 F.3d 537, 552 (2d Cir. 2010)

(“Close temporal proximity between the plaintiff's protected action and the employer's adverse

employment action may in itself be sufficient to establish the requisite causal connection between



2
  The Court noted that it had determined at the motion to dismiss stage that Hewett had made out
a prima facie case for retaliation based on the close temporal relationship between Hewett's
requests for medical leave and her termination. Hewett, 171 F. Supp. 3d at 20.
                                                   8
a protected activity and retaliatory action.”) Here, Gonzalez went on leave May 5, 2019 and was

terminated six weeks later on June 19, 2019. Although the Second Circuit “has declined to draw

a bright line as to how close in time the events must be” to establish causation, Brandon v. Kinter,

938 F.3d 21, 40 (2d Cir. 2019), a causal inference may be drawn here where the protected activity

and adverse action occurred within a six week period. See Gorman-Bakos v. Cornell Co-op

Extension of Schenectady Cty., 252 F.3d 545, 554 (2d Cir. 2001) (collecting cases finding temporal

proximity sufficient to establish a causal connection between the protected activity and adverse

employment action, including a period up to eight months). Because the plaintiff has met her

pleading burden as to a plausible inference of retaliatory intent, the motion to dismiss count 3 is

denied.

IV.       CONCLUSION

          For these reasons, the motion to dismiss is GRANTED as to count one and DENIED as to

counts two and three. The parties shall confer and file an updated Form 26(f) report within 14

days of the Court’s ruling.

IT IS SO ORDERED.

Dated: June 23, 2021
       Hartford, Connecticut
                                                               /s/
                                                     Michael P. Shea, U.S.D.J.




                                                 9
